DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application: US 2020/0002175. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 2/1/2022 has been received and will be entered.
Claim(s) 1-13 is/are pending.
Claim(s) 9-13 is/are withdrawn from consideration.
Claim(s) 1-4 and 6-8 is/are currently amended.
	The action is FINAL. 

Response to Arguments
Drawings
I. With respect to the objection to the drawings for failing to comply with 37 CFR 1.84(p)(4) because reference character “19” has been used to designate both silica ash (S. 3: 

Claim Rejections – 35 U.S.C. §112
I. With respect to the rejection of Claim(s) 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, several issues were identified in the claims. The Remarks address each in turn.
	As to Claim 1 and Claim 8, the Remarks rely on amendments adding an explicit graphene production step. (Remarks of 2/1/2022 at 7). This is persuasive for the issues identified. New issues – at least in Claim 8 – are created by the amendment. These are developed below. 
	As to Claim 3, the Remarks rely on amendments adding the suggested language. (Remarks of 2/1/2022 at 7). This is persuasive. 
	As to Claim 4, the Remarks rely on amendments deleting the indefinite language. (Remarks of 2/1/2022 at 8). This is persuasive. 
	The rejection on the grounds as previously set forth is WITHDRAWN. New rejecitons appear below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim 8 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8 recites “accommodating the carbide” and “heating the carbide.” Use of the definite article “the” suggests that the language (“carbide”) has been previously introduced in the claim. The amendment dated 2/1/2022 however deletes “carbide.” Stated differently, “the carbide” lacks antecedent basis. 
	Claim 8 is separately rejected because it isn’t clear what order of events is required in the last limitation. The last limitation recites that “the carbonizing comprising…” but then goes on to recite “accommodating the carbide, supplying a halide, heating the carbide,” etc. This seems to suggest that the vegetable material has already been converted to carbon and carbides (i.e. been carbonized). The claim however suggests that the carbonizing (i.e. the process of converting to elemental carbon) is carried out on the carbide in the presence of a halide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1, 2, 3, 4 and 6 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al., Nanocarbons from rice husk by microwave plasma irradiation: From graphene and carbon nanotubes to graphenated carbon nanotube hybrids, Carbon 2015; 94: 479-484 with Supporting Information (hereinafter “Wang at __”) in view of:
	(i) Muramatsu, et al., Rice Husk-Derived Graphene with Nano-Sized Domains and Clean Edges, Small 2014; 10(14): 2766-2770 with Supporting Information (hereinafter “Muramatsu at __”). 

	With respect to Claim 1, this claim requires “pretreating comprising pulverizing a vegetable material to obtain a carbon source.” Wang teaches grinding/milling dried rice husks, interpreted as pulverizing a vegetable material to obtain a carbon source. (Wang at 480, col. 1 – “The dried rice husks were mechanically grounded into powders by commercial coffee milling machine…”). 
Claim 1 further requires “carbonizing the carbon source to obtain a carbide.”  Wang refers to a microwave plasma irradiation (MPI) technique to synthesize graphene. (Wang at 480, col. 1 – “Here we demonstrate that rick husk (RH), a residue from paddy and usually regarded as waste, can be used without any purification to synthesize g-CNTs using one-step microwave plasma irradiation (MPI) technique under the H2 and Ar flow.”). Wang goes on to refer to the product of this treatment as a “biochar” containing silicon and trace metallic elements.  (Wang at 481, col. 2 – “The biochar was characterized by energy dispersive X-ray spectroscopy with carbon, oxide, silicon, and some trace metallic elements.”). Wang would not appear to use the word “carbide.” However, as Wang is uses a plasma process operating at a temperature of 640 °C (Wang at 480, co. 2), and as the Specification teaches that this process/temperature creates the carbonized products/carbides (S. 4: [0054]-[0055]), it is expected that the biochar of Wang contains carbides. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). 
	Claim 1 further requires “purifying comprising removing an impurity from the carbide to obtain the graphene.” To the extent Wang may not teach the purification of the carbide, this difference does not impart patentability. Muramatsu teaches a similar process of making graphene from rice husks. (Muramatsu at 2770, col. 1). Muramatsu treats the “rice husk ash” with KOH. Id. This removes silica. Id. (“The weight loss is attributed to the removal silica impurity in the RHA, See also (Muramatsu at 2768, col. 1 – “X-ray diffraction patterns ( Figure 3 (a)) supported the effective removal of silica impurities in RHA, following the disappearance of the silica peak around 23° after chemical activation.”). The combination reflects application of known techniques to achieve predictable results (silica/impurity removal). MPEP 2143, KSR. Note also the inherent motivation to purify something and make a cleaner product. “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable  of combining the prior art references.” DyStar Textilfarben GmbH  & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (emphasis added). Note also that any differences between the claims and the references are understood as semantic. Chars/ash contain graphene in each reference. Muramatsu teaches removing the silica from chars/ash. 
	Claim 1 further requires “the carbonizing comprises supplying an inert gas into a chamber and heating the carbon source in the chamber in a plasma atmosphere.” An inert (argon) is supplied, and heating in a plasma is taught. (Wang at 480, col. 1). 
	As to Claim 2, the temperature is taught. (Wang at 480, co. 2).
Claim 3, firing/annealing with the impurity removing substance (KOH) is taught. (Muramatsu at 2770, col. 1). 
	As to Claim 4, filtering and washing is taught. Id.
	As to Claim 6, surrounding with carbon is taught. (Muramatsu 2770, col. 1). 


II. Claim 7 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al., Nanocarbons from rice husk by microwave plasma irradiation: From graphene and carbon nanotubes to graphenated carbon nanotube hybrids, Carbon 2015; 94: 479-484 with Supporting Information (hereinafter “Wang at __”) in view of:
	(i) Muramatsu, et al., Rice Husk-Derived Graphene with Nano-Sized Domains and Clean Edges, Small 2014; 10(14): 2766-2770 with Supporting Information (hereinafter “Muramatsu at __”), and further in view of:
(ii) Presser, et al., Carbide-Derived Carbons – From Porous Networks to Nanotubes and Graphene, Adv. Funct. Mater. 2011; 21: 810-833 (hereinafter “Presser at __”). 


	The discussion accompanying “Rejection I” above is incorporated herein by reference.
	As to Claim 7, annealing at 1123 K (= 850 C) is taught.  To the extent this is insufficient to address the claim, Presser teaches that thermal decomposition “is another route to transform carbides into carbon.” (Presser at 820, col. 2). This occurs at temperatures that read on the claimed range. (Presser at 821, col. 1). Use of known techniques to achieve predictable results does not impart patentability. MPEP 2143. 


III. Claim 5 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al., Nanocarbons from rice husk by microwave plasma irradiation: From graphene and carbon nanotubes to graphenated carbon nanotube hybrids, Carbon 2015; 94: 479-484 with Supporting Information (hereinafter “Wang at __”) in view of:
	(i) Muramatsu, et al., Rice Husk-Derived Graphene with Nano-Sized Domains and Clean Edges, Small 2014; 10(14): 2766-2770 with Supporting Information (hereinafter “Muramatsu at __”), and further in view of:
	(ii) Linares-Solano, et al., NaOH and KOH for Preparing Activated Carbons Used in Energy and Environmental Applications, International Journal of Energy, Environment and Economics 2012; 20(4): 59-91 (hereinafter “LS at __”). 


	As to Claim 5, KOH is taught. (Muramatsu 2770, col. 1; passim). To the extent this insufficient to address the claimed Markush group, one of ordinary skill would understand substitution of at least sodium hydroxide to be an obvious expedient. LS teaches “Although KOH and NaOH can be used interchangeably in a large number of applications, NaOH is preferred by the industry because of its lower cost.” (LS at 60). Substitution of equivalents is obvious. MPEP 2143. One would be motivated to do so because of its lower cost. (LS at 60). 



IV. Claim 8 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Wang, et al., Nanocarbons from rice husk by microwave plasma irradiation: From graphene and carbon nanotubes to graphenated carbon nanotube hybrids, Carbon 2015; 94: 479-484 with Supporting Information (hereinafter “Wang at __”) in view of:
	(i) Presser, et al., Carbide-Derived Carbons – From Porous Networks to Nanotubes and Graphene, Adv. Funct. Mater. 2011; 21: 810-833 (hereinafter “Presser at __”). 

With respect to Claim 8, this claim requires “pretreating comprising pulverizing a vegetable material to obtain a carbon source.” Wang teaches grinding/milling dried rice husks, interpreted as pulverizing a vegetable material to obtain a carbon source. (Wang at 480, col. 1 – “The dried rice husks were mechanically grounded into powders by commercial coffee milling machine…”).
Claim 8 further requires “carbonizing the carbon source to obtain graphene.” Wang refers to a microwave plasma irradiation (MPI) technique to synthesize graphene. See e.g. (Wang at 480, col. 2 – “Compared to previous results, this work can produce not only graphene…”). 
Claim 8 further requires “the carbonizing comprises accommodating the carbide, supplying a halide, and heating the carbide at a temperature of 400°C or higher and 900°C or lower.” Notwithstanding the ambiguities above, to the extent the claim was intended to require carbides, mutatis mutandis. To the extent Wang may not teach this purification step, this does not impart patentability. Presser teaches treating carbides with halogens to make graphene. See e.g. (Presser at 811, “Fig. 1” – note graphene; 812, col. 1 – “3. CDC Synthesis and Structure,” et seq.). The temperatures are taught. (Presser at 817 - “Fig. 6”). Alternatively or additionally, Presser teaches “tuning of the pore size is possible by controlling the temperature.” (Presser at 817, col. 2). This is understood as a result-effective variable relationship, optimization of which does not impart patentability. MPEP 2144.05. The “accommodating” language is interpreted as meaning to put the carbide (or graphene, or whatever is being claimed) into a reactor. The temperatures and reagents (i.e. gasses) taught more than reasonably suggest a reactor. (Presser, passim). Note also the vacuum furnace. (Presser at 821, col. 2). Use of a reactor to “accommodate” the carbide or graphene or whatever is being claimed is an obvious expedient. Official notice of reactors is taken. If requested, documentary evidence will be supplied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736